Citation Nr: 0333818	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  00-24 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for an anxiety reaction.   

2.  Entitlement to service connection for arthritis of the 
shoulders, knees, toes, fingers and back.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a bilateral hearing 
loss disability.  

5.  Entitlement to service connection for loss of vision.  

6.  Entitlement to service connection for dermatophytosis of 
the feet, claimed as a skin rash of the feet.  

7.  Entitlement to a temporary total disability evaluation, 
under 38 C.F.R. § 4.29, based on hospitalization from August 
30, 1985, to September 24, 1985.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1952 to July 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The veteran's claim for an evaluation in excess of 30 percent 
for an anxiety reaction was received on May 2, 1994.  The 
claim was denied.  The veteran appealed.  The Board 
considered the matter and remanded the claim in January 1997.  
In a March 1998 rating decision, the RO granted a 50 percent 
evaluation, effective May 2, 1994.  The veteran has continued 
to assert that a rating in excess of 50 percent is warranted.

The other claims were received more recently.  Rating 
decisions were made and notices of disagreement were 
received.  A statement of the case was issued in December 
2002 and the substantive appeal was received in January 2003.  
The veteran had asked for a hearing before a Veterans Law 
Judge at the RO, but he has withdrawn that request, so the 
Board can now consider the claims.  38 C.F.R. § 20.702(e) 
(2003).


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has repeatedly held that when VA is on notice that 
there are Social Security Administration (SSA) records, VA 
must obtain and consider them.  See Baker v. West, 11 Vet. 
App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  
Further, the Veterans Claims Assistance Act of 2000 (herein 
"VCAA") emphasizes the need for VA to obtain records from 
other Government agencies.  38 U.S.C.A. § 5103A (b)(3), 
(c)(3) (West 2002).  The RO requested the records from SSA, 
but there is no record of a response.  The RO should make 
another attempt to obtain these records.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) became 
law.  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

In September 2002, the RO attempted to comply with the VCAA 
requirements and wrote to the veteran telling him generally 
what was needed to support claims for service connection.  
Increased ratings and temporary total disability ratings were 
not addressed.  The veteran was asked to submit names and 
addresses of care providers who might have records that he 
thought would help VA decide his claim.  He was given 30 days 
to respond.  

VCAA requires that the veteran and his representative be 
notified of the evidence necessary to substantiate the claim, 
the evidence which had been received, and the evidence to be 
provided by the claimant.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183, 187, 188 (2002).  In this case, our search of 
the file does not show that the veteran was told what 
evidence he must submit to substantiate his claims.  Thus, 
the case must be remanded to notify the veteran in accordance 
with the law.  

Also, VCAA requires VA to obtain a nexus opinion where 
needed.  38 U.S.C.A. § 5103A(d) (West 2002).  The Board will 
order examinations of the veteran and nexus opinions; 
however, if those opinions are against the claim, in order to 
prevail, the veteran must submit evidence which has 
sufficient probative weight (by reason of a good explanation 
or other factors) to put the evidence in relative equipoise.  
38 C.F.R. § 3.102 (2003).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify letter is misleading and detrimental 
to claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Disabled Am. Veterans v. Secretary of 
Veterans Affairs and Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

2.  The RO should obtain copies of 
decisions made by the SSA concerning the 
veteran as well as medical records 
considered by the SSA in making its 
decisions.  If the records cannot be 
obtained, obtain an explanation from SSA.

3.  The veteran should be scheduled for a 
psychiatric examination to determine the 
severity of his service-connected 
psychiatric disorder.  The claims folder 
should be provided to the examiner for 
review.  The report of examination should 
contain a summary of the veteran's social 
and industrial history as well as a 
detailed account of all psychiatric 
symptoms.  After reviewing the claims 
folder and examining the veteran, the 
examiner should assign a Global Assessment 
of Functioning (GAF) score and comment on 
the extent to which the service-connected 
psychiatric disorder impairs the veteran's 
occupational and social functioning.

4.  The veteran should be scheduled for an 
orthopedic examination.  The claims folder 
should be made available to the examiner 
for review.  All indicated tests and 
studies should be accomplished.  The 
examiner should express an opinion as to 
whether it is as likely as not that any 
current arthritis of the shoulders, knees, 
toes, fingers, or back, which the veteran 
may have, had its onset as the result of 
disease or injury during his active 
service.  

5.  The veteran should be scheduled for a 
cardiovascular examination.  The claims 
folder should be made available to the 
examiner for review.  All indicated tests 
and studies should be accomplished.  The 
examiner should express an opinion as to 
whether it is as likely as not that any 
current hypertension which the veteran may 
have had its onset as the result of 
disease or injury during his active 
service.  

6.  The veteran should be scheduled for an 
audiologic examination.  The claims folder 
should be made available to the examiner 
for review.  All indicated tests and 
studies should be accomplished.  The 
examiner should express an opinion as to 
whether it is as likely as not that any 
current bilateral hearing loss disability, 
which the veteran may have, had its onset 
as the result of disease or injury during 
his active service.  

7.  The veteran should be scheduled for an 
eye examination.  The claims folder should 
be made available to the examiner for 
review.  All indicated tests and studies 
should be accomplished.  The examiner 
should express an opinion as to whether it 
is as likely as not that any current eye 
disorder, which the veteran may have, had 
its onset as the result of disease or 
injury during his active service.  

8.  The veteran should be scheduled for a 
skin examination.  The claims folder 
should be made available to the examiner 
for review.  All indicated tests and 
studies should be accomplished.  The 
examiner should express an opinion as to 
whether it is as likely as not that any 
current skin disorder, which the veteran 
may have, had its onset as the result of 
disease or injury during his active 
service.  

9.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a deci-
sion of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2003).



